991 F.2d 794
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles W. BAIER, et al, Plaintiffs-Appellants,v.GENERAL REFRACTORIES CO., Defendant-Appellee.
No. 92-5630.
United States Court of Appeals, Sixth Circuit.
April 20, 1993.

Before KEITH and SILER, Circuit Judges, and WOODS, District Judge*.
PER CURIAM:


1
Plaintiffs-Appellants, Charles W. Baier, Carrolynn Carroll, Everett A. Hilderbrand, Johnny Wages and Clyde A. Wilson, appeal the dismissal of their claims against General Refractories for employment discrimination and intentional infliction of emotional distress.   Plaintiffs filed their claims in Kentucky state court, but General Refractories removed the case to federal court on diversity grounds.   The district court granted the company's motion for summary judgment, adopting the Magistrate Judge's Report and Recommendation.


2
Having carefully considered the record and issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, for the reasons set forth in his April 16, 1992, opinion.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation